Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 1 of 36
          Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 2 of 36

                                                  Boca Raton            Melville                    San Diego
                                                  Chicago               Nashville                   San Francisco
                                                  Manhattan             Philadelphia                Washington, D.C.



Darren J. Robbins
DarrenR@rgrdlaw.com




                                                     August 5, 2020

                                                                                          VIA EMAIL (bod@cisco.com)
                                                                                         AND OVERNIGHT DELIVERY

Board of Directors
Attn: Charles H. Robbins, Chairman
Cisco Systems, Inc.
170 West Tasman Drive
San Jose, CA 95134-1706

        Re:        Litigation Demand to Cisco Systems, Inc.’s Board of Directors to Comply with
                   Cisco’s Public Statements About Diversity and Add African Americans to the Board
                   and Executive Leadership Team

Dear Directors:

        This shareholder litigation demand is being made upon the Board of Directors of Cisco
Systems, Inc. (“Cisco” or the “Company”) by the City of Pontiac General Employees’ Retirement
System (“City of Pontiac”), which has been a Cisco shareowner continuously since October 2007.
City of Pontiac hereby demands that the Board of Directors (“Board”) immediately commence legal
action against certain current and former Cisco directors and/or officers for breach of fiduciary duty
and federal proxy law violations. These individuals are M. Michele Burns, Wesley G. Bush, Mark
Garrett, Michael D. Capellas, John L. Hennessy, Kristina M. Johnson, Roderick C. McGeary, Arun
Sarin, Brenton L. Saunders, Charles H. Robbins, Carole B. Tomé, and Steven M. West (together,
the “Cisco Insiders”).

        Since at least 2015, the Cisco Insiders publicly misrepresented Cisco’s success as an
industry leader in top leadership diversity and as a Company that effectively promotes diversity,
including racial diversity, throughout its ranks. In reality, there is a visible absence of African
Americans in leadership positions across Cisco. Despite those representations, in 2020, there are
still no African Americans on Cisco’s Board. Although each of the Cisco Insiders was aware of
this reality between 2015 and 2020, and this situation has persisted for years, the Cisco Insiders
repeatedly represented that “Cisco regularly evaluates the need for board refreshment,” and that,
“[a]s a part of its consideration of director succession,” the Board “believes it is important to
consider diversity of race . . . in evaluating board candidates.”

       The Cisco Board lacks a single African American director and its senior Executive
Leadership Team is likewise devoid of any African Americans. The noticeable lack of African



  65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8     F ax 61 9- 231 -7 423   rgrd la w.com
         Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 3 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 2


Americans at Cisco extends deep into the Company, that is to the vice president, leadership and
people manager levels as well.

        The business case for diversity is now overwhelming. In 2015, McKinsey & Company
(“McKinsey”) first reported a statistically significant relationship between a more diverse
leadership team and better financial performance, finding that “[c]ompanies in the top quartile of
racial/ethnic diversity were 35 percent more likely to have financial returns above their national
industry median,” while “[c]ompanies in the bottom quartile for both gender and ethnicity/race
were statistically less likely to achieve above-average financial returns than the average companies
in the dataset (that is, they were not just not leading, they were lagging).” Vivian Hunt, Dennis
Layton, and Sara Prince, Diversity Matters, McKinsey & Company, at 1 (Feb. 2, 2015) (“Diversity
Matters”), https://www.mckinsey.com/~/media/mckinsey/business%20functions/organization/our%
20insights/why%20diversity%20matters/diversity%20matters.pdf.

         Cisco has been damaged and irreparably harmed by the Cisco Insiders’ conscious,
continuing failure to embrace racial diversity throughout Cisco’s corporate enterprise, as has been
represented to shareowners. The Board, however, has not acted to address this harm to the
Company. The City of Pontiac makes this Litigation Demand to remedy the Cisco Insiders’
dereliction of their legal duty to act in the best interests of the Company and remove the
institutional structures preventing Cisco from complying with its stated diversity objectives.

                                 INTRODUCTION AND OVERVIEW

        At almost every opportunity, Cisco publicly asserts its commitment to “inclusion and
diversity” at every level of the Company. The Company acknowledges diversity is “essential” to
better teams, more innovation and “ultimately” more success. For example, the Cisco Insiders
caused Cisco to represent:

        •       “Within our own company, we continue to transform our culture – driving
                diversity and inclusion throughout our entire organization and implementing
                sustainable business practices to reduce our environmental impact.” Cisco Systems,
                Inc., 2019 Corporate Social Responsibility Report (“2019 CSR Report”) at 3.1

        •       “At Cisco, we are committed to full-spectrum diversity inclusive of gender,
                ethnicity, race, orientation, age, ability, veteran status, religion, culture, background,
                experience, strengths, and perspectives.” Id. at 38.


1
    Emphasis has been added unless otherwise noted.
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 4 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 3


       •       “Diversity, inclusion, collaboration, and technology are fundamental to who we are,
               how we create the best teams, and how we will succeed in this age of digital
               transformation.” Id.

       •       “Our work is focused on achieving four key business outcomes: Diverse
               leadership and workforce, inclusive and collaborative culture, community
               engagement and impact, and inclusion and collaboration industry leadership.” Id.

       •       “We are also focused on building a thriving workforce that embraces diversity
               across the spectrum at every level by using technology to better recruit, hire, and
               develop diverse talent.” Cisco Systems, Inc., 2018 Corporate Responsibility Report
               (“2018 CSR Report”) at 5.

       •       “Amid this age of digital transformation, we believe inclusion, diversity, and
               collaboration make us more innovative, more agile, and ultimately more successful.
               This commitment starts at the top.” Id. at 10.

       Corporate platitudes and virtue signaling do not equate to fulfilling Cisco’s public
commitment to diversity. In reality, Cisco has lacked and continues to lack diversity at the top, and
elsewhere, and is one of the few remaining publicly traded companies in the United States that lacks
even a single African American director. The following are the ten members of the 2019 Board:
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 5 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 4


As the charts below demonstrate, Cisco has failed to increase African American representation on
the Board since at least 2015.
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 6 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 5




        Over the last 60 years, most of Corporate America has made gains in the effort to obtain the
benefits of racial diversity, including at the executive level. Not Cisco. In 2020, there is not a
single black person on its Executive Leadership Team.




       At Cisco, African Americans are only barely represented at the vice president level (1.8%)
or leadership and people manager levels (2.2%). Moreover, only 3.8% of Cisco’s workforce is
comprised of African Americans, a barely perceptible change from 3.3% in 2015. Cisco employs
African American workers at a rate that is 70% lower than the ratio of African Americans to the
total U.S. population and 10% of the rate at which Cisco employs Asian employees – 37% vs.
3.8%.
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 7 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 6
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 8 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 7


        Despite their rhetoric, the Cisco Insiders appear to have made no real effort to promote
racial diversity on the Company’s Board and/or senior Executive Leadership Team. Rather than
address these deficiencies head-on – by adding African Americans to Cisco’s Board and Executive
Leadership Team – the Cisco Insiders have opted to have the Company issue platitudes. Cisco’s
publicly facing communications state that the Company has a myriad of initiatives, policies, and
practices underway designed to accelerate diversity at Cisco, including at the very top. Yet, the
Cisco Insiders have failed to carry out Cisco’s policies and proclamations about increasing racial
diversity at the Company.

        As a result, and despite its carefully curated image as an industry leader in top leadership
diversity, Cisco was recently exposed for being among the 20 largest companies in the United
States without a single black person on its Board. See Kerri Anne Renzulli, The 20 Largest Public
U.S. Companies Without a Black Person on Their Board, Newsweek.com, June 17, 2020,
https://www.newsweek.com/20-largest-public-us-companies-without-black-person-their-board-
1511319. A shortage of African American candidates cannot be the answer to the Cisco Insiders’
failure to live up to the Company’s professed commitment to “inclusion, diversity, and
collaboration” that “starts at the top.” 2018 CSR Report at 10.

        In May 2020, a McKinsey report concluded that “[t]he business case for inclusion and
diversity (I&D) is stronger than ever,” finding that “companies in the top quartile outperformed
those in the fourth by 36 percent in terms of profitability in 2019.” Vivian Hunt, Sara Prince,
Sundiatu Dixon-Fyle, and Kevin Dolan, Diversity wins: How inclusion matters, McKinsey &
Company, at 3-4 (May 2020) (“Diversity wins”), https://www.mckinsey.com/featured-
insights/diversity-and-inclusion/diversity-wins-how-inclusion-matters. McKinsey also found that,
“[f]or diverse companies, the likelihood of outperforming industry peers on profitability has
increased over time, while the penalties are getting steeper for those lacking diversity.” Id. at 3.

        Cisco’s Board members have certain legal obligations and responsibilities to the Company
and its shareowners, including the duty to be truthful and honest and to act consistent with Cisco’s
public representations about the Company’s policies and procedures. The Cisco Insiders have
failed on both counts. Today, in 2020, the Cisco Board of Directors still has no African Americans.
Nor is any member of the Company’s senior Executive Leadership Team African American.

       The failure of the Cisco Board to act consistent with its representations concerning diversity
has adversely impacted the Company by as much as $4.1 billion annually. Instead of actually
embracing diversity, the Cisco Insiders have instead misled Cisco shareowners and the public by
making false assertions about the Company’s commitment to “diversity” and acted inconsistent
with their obligation to increase shareowner returns, which research confirms is attained through
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 9 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 8


more diverse leadership teams. In doing so, the Cisco Insiders have committed actionable breaches
of fiduciary duty under Delaware law.

        Cisco has suffered and continues to suffer damages and irreparable harm at the hands of the
Cisco Insiders. The City of Pontiac is therefore making this Litigation Demand to remedy the Cisco
Insiders’ dereliction of their legal duty to act in the best interests of the Company by, among other
things, removing the institutional structures preventing Cisco from achieving its stated diversity
objectives. See Laura Morgan Roberts and Anthony J. Mayo, Toward a Racially Just Workplace:
Diversity efforts are failing black employees. Here’s a better approach, Harvard Bus. Rev. (Nov.
14, 2019), https://hbr.org/cover-story/2019/11/toward-a-racially-just-workplace.

                     THE CISCO INSIDERS’ DUTY TO ACT IN THE
                  BEST INTERESTS OF CISCO AND ITS SHAREOWNERS

        Corporations are one of society’s most important institutions and the dominant form of
business organization. Without profitable corporations, however, economies contract, communities
fail, and the general welfare suffers. Diversity in the boardroom and throughout a corporate
organization is a bulwark against these ills.

        Research shows that firms with greater diversity enjoy greater profitability and create more
shareowner wealth. As such, building a high functioning, diverse board of directors lies within the
very heart of a director’s fiduciary duty to maximize corporate value to the fullest extent. Declining
to do so is not a protected business judgment.

       A.      Enhancing Shareowner Wealth Is a Director’s Fundamental Duty

        In early 2016, The Economist called shareowner primacy theory “the biggest idea in
business,” stating “[t]oday shareholder value rules business.” Analyze this; Shareholder Value,
Economist (Apr. 2, 2016). The idea is not new, however. As early as 1919, the courts recognized
that “[a] business corporation is . . . carried on primarily for the profit of the stockholders.” Dodge
v Ford Motor Corp., 170 N.W. 668, 684 (Mich. 1919). Over the years, this shareowner wealth
maximization norm has become the most fundamental concept in corporate law and is firmly
embedded in “the law of the most important American jurisdiction – Delaware.” Leo E. Strine, Jr.,
The Dangers of Denial: The Need for a Clear-Eyed Understanding of the Power and Accountability
Structure Established by the Delaware General Corporate Law, Univ. of Penn., Inst. for Law &
Econ., Research Paper No. 15-08, at 3 (Mar. 11, 2015) (“Strine, Danger of Denial”).

       As the legendary Chicago school economist Milton Freedman succinctly put it,
“corporations have no higher purpose than maximizing profits for their shareholders.” Milton
Friedman, Capitalism and Freedom (1962). More specifically, he stated:
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 10 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 9


               In a free‐enterprise, private‐property system, a corporate executive is an
       employee of the owners of the business. He has direct responsibility to his
       employers. That responsibility is to conduct the business in accordance with their
       desires, which generally will be to make as much money as possible while
       conforming to their basic rules of the society, both those embodied in law and those
       embodied in ethical custom.

Milton Friedman, The Social Responsibility of Business Is to Increase Its Profits,” N.Y. Times Mag.
(Sept. 13, 1970).

        Oxford University and Harvard Law School Professors John Armour and Reinier Kraakman
described shareowner primacy theory this way in their seminal work The Anatomy of Corporate
Law: A Comparative and Functional Approach: “[S]hareholder primacy operates to ‘assure that the
corporation serves the best interests of its shareholders or, more specifically, to maximize financial
returns to shareholders or, more specifically still, to maximize the current market price of corporate
shares.’” John Armour, et al., What Is Corporate Law? in The Anatomy of Corporate Law: A
Comparative and Functional Approach 23 (3d ed., Oxford Univ. Press).

      Delaware has firmly embraced shareowner primacy in its corporate law.                As former
Delaware Supreme Court Chief Justice Leo E. Strine, Jr. wrote:

       [A] clear-eyed look at the law of corporations in Delaware reveals that, within the
       limits of their discretion, directors must make stockholder welfare their sole end, and
       that other interests may be taken into consideration only as a means of promoting
       stockholder welfare.

Strine, Dangers of Denial at 10. Thus, the directors of a Delaware corporation have a fiduciary
duty to make their decisions looking solely to the best interests of the Company and its
shareowners. Above all else, enhancing and protecting wealth for shareowners is the fundamental
interest directors must serve.

        Recent Delaware court decisions have strengthened the legal force behind the shareowner
primacy theory. For example, in In re Trados Inc. S’holder Litig., 73 A.3d 17, 42 n.16 (Del. Ch.
2013), the Delaware Chancery Court recognized that “the standard of fiduciary conduct calls for the
board to maximize the value of the corporation for the benefit of the common stock.” Likewise, in
eBay v. Newmark, 16 A.3d 1 (Del. Ch. Ct. 2010), the Delaware Court of Chancery held:

       The corporate form . . . is not an appropriate vehicle for purely philanthropic ends, at
       least not when there are other stockholders interested in realizing a return on its
       investment. . . . The “Inc.” after the company name has to mean at least that. Thus, I
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 11 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 10


       cannot accept as valid . . . a corporate policy that specifically, clearly and admittedly
       seeks not to maximize the economic value of a for-profit Delaware corporation for
       the benefit of its stockholders . . . .

Id. at 34 (emphasis is original). Further, in Frederick Hsu Living Tr. v. ODN Holding Corp., No.
12108-VCL, 2017 WL 1437308 (Del. Ch. 2017), the Delaware Chancery Court held that “the
fiduciary relationship requires that the directors act prudently, loyally, and in good faith to
maximize the value of the corporation over the long-term for the benefit of the providers of
presumptively permanent equity capital.” Id. at *18.

       The central tenet of the shareowner primacy theory is therefore to ensure that corporate
Delaware directors act in the best interest of the corporation and its shareowners. A director who
deviates from this maxim commits a breach of fiduciary duty for which he may be held liable.

               Of course, it is true that the business judgment rule provides directors with
       wide discretion, and that it enables directors to justify by reference to long run
       stockholder interests a number of decisions that may in fact be motivated more by a
       concern for a charity the CEO cares about, or the community in which the corporate
       headquarters is located, or once in a while, even the company’s ordinary workers,
       than long run stockholder wealth. But that does not alter the reality of what the law
       is. Dodge v. Ford and eBay are hornbook law because they make clear that if a
       fiduciary admits that he is treating an interest other than stockholder wealth as an
       end in itself, rather than an instrument to stockholder wealth, he is committing a
       breach of fiduciary duty.

Strine, Dangers of Denial at 20.

       B.      Diversity Serves the Best Interests of Shareowners and Maximizes
               Shareowner Wealth

        In 2015, McKinsey, one of the world’s largest and most prestigious management consulting
firms, first observed a statistically significant connection between diverse leadership and financial
performance, finding that “[c]ompanies in the top quartile for racial/ethnic diversity were 35
percent more likely to have financial returns above their national industry median.” Diversity
Matters at 1. After examining proprietary data sets for 366 public companies, including financial
results and the composition of top management and boards, McKinsey found that “diversity
correlates with better financial performance,” while the “reverse is also true, companies in the
bottom quartile in both gender and ethnicity underperformed the other three quartiles.” Id. at 3.
            Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 12 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 11


        Moreover, the 2015 McKinsey report found that companies in the top quartile for gender or
racial and ethnic diversity are more likely to have financial returns above their national industry
median, while companies in the bottom quartile in these dimensions are statistically less likely to
achieve above-average returns:

                The analysis found a statistically significant relationship between a more
        diverse leadership team and better financial performance. The companies in the top
        quartile of gender diversity were 15 percent more likely to have financial returns that
        were above their national industry median. Companies in the top quartile of
        racial/ethnic diversity were 35 percent more likely to have financial returns above
        their national industry median. Companies in the bottom quartile for both gender
        and ethnicity/race were statistically less likely to achieve above-average financial
        returns than the average companies in the dataset (that is, they were not just not
        leading, they were lagging). The results varied by country and industry. Companies
        with 10 percent higher gender and ethnic/racial diversity on management teams and
        boards in the US, for instance, had EBIT that was 1.1 percent higher; in the UK,
        companies with the same diversity level had EBIT that was 5.8 percent higher.
        Moreover, the unequal performance across companies in the same industry and same
        country implies that diversity is a competitive differentiator that shifts market share
        towards more diverse companies.

Id. at 1.

        In 2018, McKinsey updated its analysis and reported that more diverse firms enjoy greater
shareowner returns than less diverse firms, finding that ethnically diverse companies are 35% more
likely to financially outperform ethnically homogeneous ones and gender diverse companies are
15% more likely to financially outperform companies lacking gender diversity and social justice
practices. Vivian Hunt, Sara Prince, Sundiatu Dixon-Fyle, and Lareina Yee, Delivering through
Diversity, McKinsey & Company, at 8 (Jan. 2018) (“Delivering through Diversity”),
http://www.insurance.ca.gov/diversity/41-
ISDGBD/GBDExternal/upload/McKinseyDeliverDiv201801-2.pdf. As McKinsey explained:

                We first established a positive, statistically significant correlation between
        executive team diversity and financial performance in our 2015 Why Diversity
        Matters report (using 2014 diversity data). We find this relationship persists in our
        expanded, updated, and global 2017 data set. In Why Diversity Matters we found
        that companies in the top quartile for gender diversity on their executive teams were
        15% more likely to experience above-average profitability than companies in the 4th
        quartile. Almost exactly three years later, this number rose to 21% and continued to
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 13 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 12


       be statistically significant. For ethnic/cultural diversity, the 2014 finding was a 35%
       likelihood of outperformance, comparable to the 2017 finding of a 33% likelihood of
       outperformance on EBIT margin, both statistically significant . . . .

Id.

        Addressing boardroom diversity in particular, the 2018 Delivering through Diversity report
found that “[e]thnic and cultural diversity’s correlation with outperformance on profitability was
also statistically significant at Board level,” making companies with greater ethnic and cultural
board diversity 43% more likely to enjoy higher profits. Id. at 13. In other words, diversity
provides increased shareowner returns, which is in the best interests of the corporation and its
shareowners. As McKinsey further explained:

       We found that companies with the most ethnically/culturally diverse Boards
       worldwide are 43% more likely to experience higher profits. We also found a
       positive correlation between ethnic/cultural diversity and value creation at both the
       executive team and Board levels, though the relationship is not statistically
       significant. It may be the case that overall, the picture on top-team diversity globally
       is more complex due to significant geographic differences in the cultural contexts in
       which the companies we studied operate.

               Overall, our findings that ethnic and cultural diversity on executive teams
       continues to correlate strongly with company financial performance support the
       argument that there is value in promoting ethnic/cultural diversity in company top
       teams around the world. We hypothesize that, for companies, addressing the
       challenge of building an inclusive company culture across cultural differences could
       significantly strengthen organizational effectiveness.      Further, ethnic/cultural
       diversity at the highest levels of company leadership could serve as a signal to
       employees and other stakeholders that the organization truly understands and values
       the community and customers that they serve.

Id.

       And, most recently in May 2020, McKinsey reported that “[t]he business case for inclusion
and diversity (I&D) is stronger than ever,” finding that “companies in the top quartile outperformed
those in the fourth by 36 percent in terms of profitability in 2019,” and that, “[f]or diverse
companies, the likelihood of outperforming industry peers on profitability has increased over time,
while the penalties are getting steeper for those lacking diversity.” Diversity wins at 3-4. As
McKinsey explained:
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 14 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 13


               Diversity Wins is the third in a McKinsey series investigating the business
       case for diversity, following Why Diversity Matters (2015) and Delivering through
       Diversity (2018). This report shows not only that the business case remains robust,
       but also that the relationship between diversity on executive teams and the likelihood
       of financial outperformance is now even stronger than before. These findings are
       underpinned by our largest data set to date, encompassing 15 countries and more
       than 1,000 large companies.

                                            *    *      *
               In the case of ethnic and cultural diversity, the findings are equally
       compelling. We found that companies in the top quartile outperformed those in the
       fourth by 36 percent in terms of profitability in 2019, slightly up from 33 percent in
       2017 and 35 percent in 2014. And, as we have previously found, there continues to
       be a higher likelihood of outperformance difference with ethnicity than with gender.

                                            *    *      *
               This growing polarization between high and low performers is reflected in an
       increased likelihood of a performance penalty. In 2019, fourth-quartile companies
       for executive-team gender diversity were 19 percent more likely than companies in
       the other three quartiles to underperform on profitability. This is up from 15 percent
       in 2017 and nine percent in 2015. And for companies in the fourth quartile of both
       gender and ethnic diversity the penalty is even steeper in 2019: they are 27 percent
       more likely to underperform on profitability than all other companies in our data set.

Id. at 3-4 (footnote omitted).

       The findings of numerous other studies are in accord. For instance:

       •       In 2009, the American Sociological Association published “Diversity Linked to
               Increased Sales Revenue and Profits, More Customers,” in which it found that
               companies reporting the highest levels of racial diversity brought in nearly 15 times
               more sales revenue on average than those with the lowest levels of racial diversity.

       •       In 2013, the Center for Talent Innovation published “Innovation, Diversity, and
               Market Growth,” in which it found that publicly traded companies with 2D diversity
               (exhibiting both inherent and acquired diversity) were 70% more likely to capture a
               new market, 75% more likely to see ideas actually become productized, and 158%
               more likely to understand their target end-users and innovate effectively if one or
               more members on the team represent the user’s demographic.
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 15 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 14


       •       And, in 2017, the firm Boston Consulting Group revealed research that found
               companies with more diverse management teams have 19% higher revenues due to
               innovation.

        These findings demonstrate that firms with greater diversity outperform their peers by a
significant margin. Diversity is in the best interests of a corporation and its shareowners. Cisco
recognizes this – at least on paper. Cisco publicly affirms that, “[a]t Cisco, diversity, inclusion, and
collaboration are fundamental to who we are, how we create the best teams, and how we drive
success.” Cisco Systems, Inc., 2019 Annual Report at 7. In practice, however, this appears to be
only lip-service, as Cisco remains one of the few large publicly traded companies in the United
States without a single black director.

     BILLIONS IN POTENTIAL EXCESS SHAREOWNER WEALTH SQUANDERED

       A.      The Cisco Board of Directors and Executive Leadership Team

       Cisco enjoys the dubious distinction of being one of only a handful of publicly traded
companies in the United States without an African American director. The Company’s 13-person
Executive Leadership Team likewise lacks a single black member. The members of the Cisco 2019
Board follow:
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 16 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 15


       The members of the Executive Leadership Team follow:




       The lack of racial diversity at the top at Cisco is significant. The Board bears ultimate
responsibility for ensuring the Company’s compliance with federal and state laws prohibiting
discrimination based on race, gender, and other factors. The Cisco Board, however, has failed at
that role with respect to racial diversity; in 2020, the Board and the Company’s Executive
Leadership Team still lack a single African American member.

       B.     The Cisco Insiders’ False Statements About the Company’s Top
              Leadership Diversity

        Privately, the Cisco Insiders have consistently avoided the opportunity to appoint African
Americans to Cisco’s Board and/or its Executive Leadership Team. But publicly, the Cisco
Insiders, in pursuit of the accolades and awards that affirm true diversity leadership, have falsely
portrayed Cisco as an industry leader in top leadership diversity and as a company that effectively
promotes and achieves diversity across its enterprise, including at the top.

              1.      False Statements About Racial Diversity on the Company’s
                      Website

       For example, Cisco’s website not only recognizes diversity to be a key to success, but also
highlights Cisco’s efforts to accelerate diverse talent acquisition across the enterprise.

       Accelerating Diverse Talent

               At Cisco, we believe that everyone plays a role in accelerating diversity,
       inclusion, and collaboration.
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 17 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 16


               Across our global company, we’ve driven broad improvements in overall
       representation that have resulted in the most diverse Cisco ever. Today, we have
       one of the most diverse executive leadership teams in our industry. And we’re just
       getting started.

                                            *    *       *
              Our bold new strategies for accelerating diversity begin with creating new
       ways to find extraordinary talent. We’ve designed an innovative framework that
       includes:

       •      Introducing new tools and technologies to help us accurately map the talent
              market

       •      Creating job postings that attract highly qualified diverse candidates

       •      Expanding the diversity within our interview panels.

Cisco Systems, Inc., About Us, https://www.cisco.com/c/en/us/about/inclusion-diversity/us.html
(last visited July 30, 2020).

       The “Diverse Talent Accelerators” page of the Company’s website further states:

       Diverse Talent Accelerators Initiative

               Our innovative Diverse Talent Accelerators initiative is transforming the way
       Cisco finds, attracts, and hires top diverse talent.

               Through powerful new analytics, we can now accurately map the talent
       market and adjust our searches to target diverse candidates within specific job
       families and experience levels. With new insights come new opportunities. To
       accelerate diversity, we’re embedding some innovative new solutions within our
       hiring practices.

Cisco Systems, Inc., Diverse Talent Accelerators, https://www.cisco.com/c/dam/en_us/about/
inclusion-collaboration/diverse-talent-accelerator.pdf (last visited July 30, 2020).

       Similarly extolling the power of inclusion and diversity at Cisco, the “About Us” page of
Cisco’s website further states:
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 18 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 17


       Inclusion is the power of people – connected

              Cisco sees inclusion and diversity as essential to fueling what we call the
       power of connection.

                At Cisco, we see inclusion as a bridge – a way to connect diverse
       perspectives. To spark new ideas, explore new possibilities, tap into the power of
       digital transformation, and inspire innovation.

               We’re inventing new ways to multiply the power of our people and
       developing innovative solutions to some of our most business-critical challenges and
       opportunities. We’re expanding our commitment to fair pay. Accelerating our
       diverse talent. Investing in our emerging diverse leaders. Creating new realms of
       inclusion through technology, as seen in our Cisco LifeChanger and Connected
       Health and Education programs. Partnering across the globe to multiply our impact.
       And taking a stand for social justice throughout our communities.

Cisco Systems, Inc., About Us, https://www.cisco.com/c/en/us/about/inclusion-diversity/us.html
(last visited July 30, 2020).

               2.     False Statements About Racial Diversity in the Company’s Proxy
                      Statements

        In addition to website postings, between at least 2015 and 2020, the Cisco Insiders falsified
the Company’s official SEC filings. In particular, while under the stewardship of the Cisco
Insiders, the Company’s Proxy Statements repeatedly misrepresented that it effectively promotes
and achieves inclusion and diversity. For example, in the 2019 Proxy Statement, the Cisco Insiders
stated: “Cisco’s Board of Directors is composed of skilled and diverse directors and has established
robust corporate governance practices and policies.” Cisco Systems, Inc., Proxy Statement (Sch.
14A) (Oct. 22, 2019) (“2019 Proxy Statement”) at 1.

        The Cisco Insiders further stated, with respect to “[b]oard [r]efreshment,” i.e., the
nomination of directors, that the Cisco Board prizes “diverse perspectives” and, therefore, “believes
it is important to consider diversity of race, ethnicity, gender, age, education, cultural background,
and professional experiences in evaluating board candidates in order to provide practical insights
and diverse perspectives.” Id. at 4-5. More specifically, they stated:
            Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 19 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 18


        Board Refreshment

               Cisco regularly evaluates the need for board refreshment. The Nomination
        and Governance Committee, and the Board of Directors, are focused on identifying
        individuals whose skills and experiences will enable them to make meaningful
        contributions to the shaping of Cisco’s business strategy. . . .

               As part of its consideration of director succession, the Nomination and
        Governance Committee from time to time review the appropriate skills and
        characteristics required of board members such as diversity of business experience,
        viewpoints and personal background, and diversity of skills in technology, finance,
        marketing, international business, financial reporting and other areas that are
        expected to contribute to an effective Board of Directors. Additionally, due to the
        global and complex nature of our business, the Board believes it is important to
        consider diversity of race, ethnicity, gender, age, education, cultural background,
        and professional experiences in evaluating board candidates in order to provide
        practical insights and diverse perspectives.

               The Nomination and Governance Committee and the Board will regularly
        evaluate the key qualifications, skills and attributes required in order to effectively
        refresh the Board with engaged and dynamic leaders with a proven business track
        record who will bring fresh perspectives to the Board while maintaining the
        productive working dynamics and collegiality of the Board.

Id.

         Additionally, in the 2019 Proxy Statement, the Cisco Insiders identified “inclusion and
diversity” as one of the essential core elements driving Cisco’s purpose, culture, and investments,
stating:

                Corporate social responsibility (“CSR”) is core to our purpose, our culture,
        and how we invest. We focus on the issues that align with our business strategy, and
        where we can have the greatest potential for global impact, including inclusion and
        diversity, supporting local community programs, and reducing our environmental
        impact.

Id. at 5.

     Cisco’s 2017 and 2018 Proxy Statements contain similar statements representing that the
Company effectively promotes and achieves inclusion and diversity. For example, in the 2018
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 20 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 19


Proxy Statement, the Cisco Insiders stated: “Cisco’s Board of Directors is composed of skilled and
diverse directors and has established robust corporate governance practices and policies in order to
promote shareholder returns,” and “the Board believes it is important to consider diversity of race,
ethnicity, gender, age, education, cultural background, and professional experiences in evaluating
board candidates in order to provide practical insights and diverse perspectives.” Cisco Systems,
Inc., Proxy Statement (Sch. 14A) (Oct. 24, 2018) (“2018 Proxy Statement”) at 1, 5.

        Similarly, in the 2017 Proxy Statement, the Cisco Insiders stated that “Cisco’s Board of
Directors is composed of skilled and diverse directors” and declared the Board’s intention to
“promote shareholder returns.” Cisco Systems, Inc., Proxy Statement (Sch. 14A) (Oct. 25, 2017) at
1. The Cisco Insiders further stated that “Cisco regularly evaluates the need for board refreshment.”
Id. at 5. Accordingly, “[a]s a part of its consideration of director succession,” the Board seeks to
attain “diverse perspectives” and “believes it is important to consider diversity of race, ethnicity,
gender, age, education, cultural background, and professional experiences in evaluating board
candidates.” Id.

               3.     False Statements About Racial Diversity in the Company’s
                      Corporate Social Responsibility Reports

        Each year, at the direction of the Board, the Company releases its annual Corporate Social
Responsibility (“CSR”) Report. In these reports, the Cisco Insiders candidly recognize the
correlation between diversity and increased shareowner wealth. “Amid this age of digital
transformation, we believe inclusion, diversity, and collaboration make us more innovative, more
agile, and ultimately more successful.” 2018 CSR Report at 10.

       Additionally, in the CSR Reports, the Cisco Insiders have repeatedly represented to
shareowners and the public that Cisco effectively promotes diversity throughout the Company. For
example, the 2019 CSR Report states:

       •       At Cisco, we are committed to full-spectrum diversity, inclusive of gender,
               ethnicity, race, orientation, age, ability, veteran status, religion, culture,
               background, experience, strengths, and perspectives.

       •       Diversity, inclusion, collaboration, and technology are fundamental to who
               we are, how we create the best teams, and how we will succeed in this age
               of digital transformation.

       •       Our work is focused on achieving four key business outcomes: Diverse
               leadership and workforce, inclusive and collaborative culture, community
               engagement and impact, and inclusion and collaboration industry leadership.
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 21 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 20


2019 CSR Report at 38.

        The 2019 CSR Report further states that Cisco views “inclusion and coloration as the bridge
to connect diverse perspectives” and that “a Conscious Culture,” committed to “[f]ull-spectrum
diversity” and “[i]nclusive culture,” is fundamental in achieving competitive success in the
marketplace and sustainable shareowner returns:

       The foundation of a Conscious Culture

               We view inclusion and collaboration as the bridge to connect diverse
       perspectives. Spark new ideas. Imagine new possibilities. Challenge the status quo.
       Inspire innovation. And unleash the full power and potential of our people.

              This is the heart of our approach to creating a Conscious Culture where
       everyone takes responsibility for fostering an inclusive, collaborative, and respectful
       environment. Cisco welcomes all people into life and work. Our commitment has
       two components:

       •      Full-spectrum diversity. Inclusive of gender, ethnicity, race, orientation,
              age, ability, veteran status, religion, culture, background, experience,
              strengths, and perspectives.

       •      Inclusive culture. A place where people feel welcomed, valued, respected,
              accepted, and heard, and are enabled by our technology to fully participate in
              the business.

              Our definition of diversity and inclusion is expansive, intersectional, and
       continually evolving.

              Our culture sets us apart, starting at the top with our diverse Executive
       Leadership Team (ELT). We’re proud to say that women make up 46 percent of
       our ELT. And 62 percent is diverse in terms of gender and/or ethnicity, making us
       an industry leader in this area.

       Cisco sees diversity differently

               We’ve made big shifts in how we approach diversity. Years ago, our
       discipline focused on government compliance. Later, we worked to create a
       workplace where all people could belong and thrive. Today, we’re reaching new
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 22 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 21


       heights, welcoming people into work by using our collaboration technology and
       enabling them to fully participate in our business.

              We created the Office of Inclusion & Collaboration in 2014, choosing a name
       that encompasses our one-of-a-kind approach. Our technologies are central to our
       work, allowing everyone to have a seat at the table, even if they’re not sitting in the
       same room. Today, the office helps Cisco’s business in four main ways:

                Workforce. Helping us find and keep diverse people at every level.

                Culture. Promoting a Conscious Culture where everyone can contribute.

                Community. Making positive impact a habit with an inclusive approach.

              Leadership.     Sharing our inclusive programs and practices across our
       industry.

Id. at 39-40.

       As in the Cisco Insiders other public facing statements, the 2019 CSR Report highlights the
Company’s purported efforts to accelerate diverse talent acquisition throughout the Company.
Specifically, highlighting the Company’s “Diverse Talent Accelerator” (“DTA”), a suite of tools
designed to help minimize bias in candidate searches and interviews, the 2019 CSR Report states:

       Accelerating diverse representation

               DTA is delivering results. Cisco achieved record levels of representation of
       women, African American/Black, and Hispanic/Latino employees due to record
       levels of hiring. In FY19, a record 31 percent of new hires were women, a 2
       percentage point increase from FY18. We also saw a 4.8 percent increase in women
       in director and manager roles. All organizations are hiring above baseline share for
       women in both technical and nontechnical roles. Baseline Share is the portion of the
       global talent market that has the skills and experience levels for the job families
       Cisco targets. We also increased representation for African American/Black
       employees to 3.8 percent and Hispanic/Latino employees to 5.6 percent.
       Representation of African American/Black employees and Hispanic/Latino
       employees has increased every year since 2016. The improvement in representation
       for these ethnicities has been broad-based and is being driven by record-level hiring,
       with African American/Black hiring at 5.1 percent and Hispanic/Latino hiring at 6.7
       percent. While we have had record levels of hiring, we know that we still have work
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 23 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 22


       to do. We will continue to drive efforts outlined in our Inclusive Workforce Plans
       and look forward to sharing continued progress in future CSR reports.

Id. at 40-41.

        Cisco’s 2017 and 2018 CSR Reports contain similar statements representing that the
Company effectively promotes and achieves inclusion and diversity. For example, the 2018 CSR
Report states that “[d]iversity, inclusion, and collaboration are fundamental to who we are, how we
create the best teams, and how we will succeed in this age of digital transformation,” and that “[o]ur
vision for the future is to create exponential value for Cisco, our employees, customers, partners,
and communities through the intersection of diversity, inclusion, collaboration, and technology.”
2018 CSR Report at 49.

       Emphasizing diversity gains within Cisco’s senior executive leadership ranks, the 2018 CSR
Report further stated:

               We are the most diverse Cisco since 1998. We are delivering on our vision
       of accelerating full-spectrum diversity-inclusion of gender, generation, race,
       ethnicity, orientation, ability, nationality, religion, veteran status, background,
       culture, experience, strengths, and perspectives. It starts at the top, were 42 percent
       of our Executive Leadership Team (ELT) is women, and 58 percent is diverse in
       terms of gender or ethnicity, making Cisco an industry leader in top leadership
       diversity.

Id. at 50. The “message from Chuck Robbins” accompanying the 2018 CSR Report echoes these
sentiments, stating: “We are also focused on building a thriving workforce that embraces diversity
across the spectrum at every level by using technology to better recruit, hire, and develop diverse
talent.” Id. at 5.

        Cisco’s 2017 CSR Report also highlights Cisco’s concentration on “inclusion and
diversity,” particularly at the senior executive leadership level. Specifically, the 2017 CSR Report
states:

       Inclusion and Collaboration

               We believe a focus on inclusion is not simply the right thing to do – it really
       works. Inclusion is the bridge that connects diverse perspectives, challenges the
       status quo, and unlocks the full potential of our people. When we truly connect
       people with different backgrounds, abilities, genders, generations, cultures,
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 24 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 23


       ethnicities, orientations, work styles, and points of view, we can collaborate at
       exciting new levels.

                                            *    *       *
               We’re all in – starting at the top. Our executive leadership team is one of
       the most diverse in our industry, setting a powerful precedent and demonstrating
       that inclusion is fundamental to who we are – and where we’re going.

               46% diversity on our Executive Leadership Team.

               In the past year, we’ve delivered innovative solutions to some of our most
       business-critical challenges and opportunities – like expanding our commitment to
       fair pay, accelerating diverse talent, and taking a stand for social justice throughout
       our communities.

2017 CSR Report at 45.

               4.     The Statements About Cisco’s Racial Diversity Were Knowingly
                      False

       Cisco is not an industry leader in leadership diversity. Numerous other Silicon Valley
technology companies have at least one black director, including companies such as Alphabet, Inc.,
Apple, Inc., Ansys, Inc., HP Inc., Intel Corp., Netflix, PayPal Holdings, Inc., and Salesforce.com.
Yet, Cisco still does not have a single African American on its Board. Cisco’s senior leadership
ranks are likewise devoid of any African Americans.

        Instead of pursuing racial diversity on the Board and elsewhere within the Company, the
Cisco Insiders have not only made, or caused Cisco to make, untrue statements about its
commitment to diversity, but also have approved false statements that Cisco has been successful in
those efforts. For example, the Company filed its 2019 Proxy Statement with the SEC on October
22, 2019, after it was approved by directors Burns, Bush, Capellas, Garrett, Johnson, McGeary,
Robbins, Sarin, Saunders, and Tomé. And the Company filed its 2018 Proxy Statement with the
SEC on October 24, 2018, after it was approved by directors Burns, Capellas, Garrett, Hennessy,
Johnson, McGeary, Robbins, Sarin, Saunders, and West. The 2019 and 2018 Proxy Statements
misleadingly used the phrase “diversity of business experience, viewpoints and personal
background” to suggest that the Nomination and Governance Committee has a goal of achieving
actual diversity on the Board by seeking to achieve representation of diverse persons – i.e., African
Americans. 2019 Proxy Statement at 14; 2018 Proxy Statement at 14.
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 25 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 24


        Moreover, the representation in the 2019 and 2018 Proxy Statements that “the Board
believes it is important to consider diversity of race, ethnicity, gender, age, education, cultural
background, and professional experiences in evaluating board candidates in order to provide
practical insights and diverse perspectives” is misleading because a reasonable reading of that
phrase conveys that the Company is actively seeking to achieve racial diversity on its Board. 2019
Proxy Statement at 14; 2018 Proxy Statement at 14. Despite highlighting “race” as an important
factor to achieving “diverse perspectives,” the fact remains that Cisco has no black Board members,
and no African American has served on Cisco’s Board since at least 2015. The undisclosed truth is,
therefore, that while Cisco may maintain a policy that states it is attempting to bring racially diverse
candidates into its director nominee pool, it either has no intention of actually nominating such
persons to its Board or is engaged in efforts to thwart the nomination of such persons and prefers
applicants other than African Americans in the pool.

       Indeed, elsewhere in the Proxy Statements the Company lists the following factors that are
considered by the Nomination and Governance Committee when selecting Board candidates:
Leadership, Technology, Financial Experience, Global Business, Gender/Ethnic Diversity, Sales
and Marketing, Academia, and Public Company Board Experience. Specifically, the 2019 Proxy
Statement states:




2019 Proxy Statement at 5. The 2018 Proxy Statement listed similar factors considered by Cisco
when nominating director candidates:
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 26 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 25




2018 Proxy Statement at 5. As is evident, racial diversity is not among the relevant factors the
Nomination and Governance Committee lists as considerations in its decisions with respect to
Board nominees.

       C.     The Compensation and Management Development Committee’s Role in
              Making Cisco’s Non-Racially Diverse Board

        Cisco directors Burns, Bush, Johnson, McGeary, Sarin, and Saunders served on Cisco’s
Compensation and Management Development Committee (or its predecessor) between 2015 and
2020. The Charter of the Compensation and Management Development Committee states that the
Committee’s “basic responsibility is to review the performance and development of the Company’s
management in achieving corporate goals and objectives and to assure that the Company’s
executive officers . . . are compensated effectively in a manner consistent with the strategy of the
Company, competitive practice, sound corporate governance principles and shareholder interests[,
and] [t]oward that end, the Committee will review and approve all compensation to executive
officers.” Compensation and Management Development Committee Charter at 1. Further, in the
2019 Proxy Statement, the Compensation and Management Development Committee states that
Cisco’s executive compensation philosophy is “pay-for-performance”:

               The core of Cisco’s executive compensation philosophy and practice
       continues to align real pay delivery with performance. Cisco’s executive officers are
       compensated in a manner consistent with Cisco’s business strategy, competitive
       practice, sound corporate governance principles, and shareholder interests and
       concerns. We believe our compensation program is strongly aligned with the long-
       term interests of our shareholders.

2019 Proxy Statement at 20. However, the specific targets/objectives underlying the four
“Individual Performance Factors” (“IPF”) used by the Compensation and Management
Development Committee to determine annual CEO compensation do not include diversity. Instead,
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 27 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 26


the targets focus on “Leadership,” “Innovation / Strategic Planning,” “Execution,” and
“Contribution to Financial Goals”:

               In determining the appropriate IPF for each individual executive officer
       participant, the Compensation Committee considered performance in the areas of
       leadership, innovation/strategic planning, execution, and contributions to Cisco’s
       achievement of its financial goals. Below are the fiscal 2019 goals for each named
       executive officer for the various categories.
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 28 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 27


                                              Innovation / Strategic                         Contribution to
                           Leadership                Planning            Execution           Financial Goals
Named Executive Officer   (1 to 5 Points)         (1 to 5 Points)      (1 to 5 Points)        (1 to 5 Points)
Charles H. Robbins      • Establish and        • Accelerate          • Oversee the          • Achieve or
                            maintain a              innovation and       execution of the       exceed the
                            high-                   solutions that       most critical          approved Cisco
                            performing              meet customer        transitions for        FY19 financial
                            leadership team         current and          the company            plan
                            known for               future needs
                            delivering                               • Drive the            •   Deliver on
                            exceptional        • Accelerate              necessary talent       market
                            results and             delivery of          changes quickly        guidance
                            modeling                cloud-based          – new sales,
                            Cisco’s culture         solutions            engineering,       •   Deliver TSR
                                                                         services &             increase above
                         •   Attract top       • Drive multicloud        operations             peers
                              talent,               message /            leadership
                              internally and        understanding to                        •   Achieve Cisco
                              externally,           our customers /  • Drive value              gross
                              critical to           partners             creation               margins in-
                              Cisco’s current                            through M&A            line with or
                              and future                                 and R&D yield.          exceeding
                              needs                                                              approved
                                                                     • Increase market           targets
                         •   Create and                                  share in
                              maintain                                   networking,        •   Achieve Cisco
                              employee and                               security and           operating
                              leader loyalty                             collaboration          margins in-
                              resulting in                                                      line with or
                              retention of                                                      exceeding
                              critical                                                          targets
                              employees and
                              leaders

                         •   Lead Cisco’s
                              culture change

Id. at 28-29.

       D.       The Nomination and Governance Committee’s Role in Making Cisco’s
                Non-Racially Diverse Board

      The Charter of the Nomination and Governance Committee states that the Committee “shall
recommend candidates for election to the Company’s Board of Directors.” Nomination and
Governance Committee Charter at 1. At all relevant times, directors Capellas, Garrett, Hennessy,
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 29 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 28


Johnson, and McGeary served on the Cisco Board’s Nomination and Governance Committee. The
Company’s 2019 Proxy Statement further states that the goal in nominating individuals to serve on
the Cisco Board is to attain “diverse perspectives,” and, therefore, “it is important to consider
diversity of race, ethnicity, gender, age, education, cultural background, and professional
experiences in evaluating board candidates in order to provide practical insights and diverse
perspectives.” 2019 Proxy Statement at 14. Cisco’s 2019 Proxy Statement further still states that to
broaden its reach, “the Nomination and Governance Committee considers nominees recommended
by directors, officers, employees, shareholders and other,” including “consultants or third-party
search firms.” Id.

        Ostensibly, this statement conveys to Cisco investors and the public that Cisco actively
promotes “inclusion and diversity” at all levels of the Company. But, in fact, the Cisco Insiders
have made no real effort to promote racial diversity on the Board. Rather, Cisco has the dubious
distinction of being one of the few remaining large publicly traded companies in 2020 that has
declined to nominate a single African American director to its Board in any of the last five years.

       Cisco’s overall workforce representation of African Americans fares little better. Although
black people comprise 13.4% of the total U.S. population, no African Americans serve on the
Company’s senior Executive Leadership Team and African Americans make up only 3.8% of
Cisco’s total workforce. Likewise, only 1.8% of Cisco’s vice presidents are African Americans
while only 2.2% of Cisco’s employees in leadership and people manager positions are black.

       This lack of diversity has contributed to economic disparities at Cisco. For example, in
2018, the Company’s CEO pay was 160 times as high as the median pay of all other employees:

             As determined in accordance with SEC rules, the fiscal 2018 annual total
       compensation was $21,284,339 for our CEO as reported in the Summary
       Compensation Table and $132,764 for our median employee, and the ratio of these
       amounts is 160 to 1.

2018 Proxy Statement at 58. In 2019, the Company’s CEO pay increased to 181 times as high as
the median pay of all other employees:

             As determined in accordance with SEC rules, the fiscal 2019 annual total
       compensation was $25,829,833 for our CEO as reported in the Summary
       Compensation Table and $142,593 for our median employee, and the ratio of these
       amounts is 181 to 1.

2019 Proxy Statement at 53. The absence of significant performance metrics based on
achievements in diversity in executive compensation plans can spur economic disparities across an
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 30 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 29


enterprise, as reflected by Cisco’s dramatic CEO pay ratio of 160 to 1 in 2018, which only
increased in 2019 to 181 to 1.

        Leading Fortune 500 companies and top business schools have tied executive pay to a
myriad of business goals, like revenues, profits, share price, and talent acquisition. For example,
“[a]chieving diversity goals helps determine one-sixth of the cash bonus of Microsoft’s chief
executive, Satya Nadella,” while at Uber, “[d]iversity targets are embedded in the stock
compensation of its chief executive, Dara Khosrowshahi, accounting for a fourth of his
performance-based stock awards.” Peter Eavis, Want More Diversity? Some Experts Say Reward
C.E.O.s for It,” N.Y. Times, July 14, 2020. As The New York Times reported, “[m]aking diversity
targets part of compensation and disclosing them would not just give top executives a financial
incentive to hire and promote more Black and Latino people, but also provide a public scorecard
that employees and shareholders could use to determine whether companies were following through
on their commitments.” Id.

       The Cisco Insiders have declined to link CEO pay to diversity, however. Financial
disincentives to recruit, hire, promote and retain African Americans at senior levels at Cisco,
including in the boardroom, have harmed, and continue to harm, the Company and its shareowners
by, among other things, adversely impacting shareowner returns. Instead of acknowledging the
problem and demanding change, the Cisco Insiders have instead issued false statements claiming
success in achieving diversity and inclusion in the face of this huge wealth gap.

       E.      Cisco’s Majority Voting Rules, as Applied, Discourage the Nomination
               of Racial Minorities to the Board

         Cisco’s Proxy Statements state that the Company’s bylaws and corporate governance
policies provide for a majority voting standard in uncontested elections of directors. Therefore, “in
an [uncontested] election . . . , a nominee for director will be elected to the Board of Directors to
serve until the next annual meeting of shareholders, . . . if the number of shares voted for the
nominee exceeds the number of shares voted against the nominee and also represents the
affirmative vote of a majority of the required quorum.” 2019 Proxy Statement at 18. But Cisco’s
facially neutral majority voting rule, as applied by the Cisco Insiders, operates to entrench current
directors in office and thus prevents the necessary “refreshment” that would allow African
Americans to receive an opportunity to be fairly considered for election to the Cisco Board. As a
result, the application of the Company’s corporate governance policies by the Cisco Insiders has
enabled them to preserve a lack of racial diversity on the Board.

       Moreover, the Proxy Statements were false and misleading because they failed to disclose
that the effect of the majority voting rules, as applied by the Cisco Insiders, inhibited the
consideration of African Americans for appointment/election to the Cisco Board. These material
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 31 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 30


omissions would have been material to a shareowner’s decision regarding whether to reelect the
incumbent directors at the annual meeting. The false Proxy Statements harmed the Company by
interfering with the mechanisms for the election of directors by shareowners. As a result of the
false or misleading Proxy Statements, Cisco shareowners voted to reelect the Cisco Insiders to the
Board each year.

       F.      The Absence of Term Limits Discourages the Nomination of Racial
               Minorities to the Board

        Cisco’s Proxy Statements reveal that the Company does not have term limits for directors.
But the unstated purpose of the lack of term limits at Cisco is to entrench current directors in office,
which effectively prevents African Americans from having a fair opportunity to be considered, let
alone elected, to the Board. To attempt to justify this position, the Cisco Insiders have resisted
efforts to appoint new members to the Board by claiming that individuals who have served on the
Cisco Board for, in some cases, over a decade have experience that is valuable to the Company.

        In practice, however, excessive tenure for directors does not serve the best interests of the
corporation, as demonstrated by leading academics and professionals in the field of best corporate
governance principles. A report by the Harvard Law School Forum on Corporate Governance,
entitled “Board Refreshment Trends at S&P 1500 Firms,” noted that:

               Investor respondents to ISS’ 2016–2017 Global Policy Survey (conducted
       between Aug. 2, 2016 and Aug. 30, 2016) were asked which tenure‐related factors –
       with multiple answers allowed – would give rise to concern about a board’s
       nominating and refreshment processes. Among the 120 institutional investors (one‐
       third of whom each own or manage assets in excess of $100 billion) who responded,
       68 percent pointed to a high proportion of directors with long tenure as cause for
       concern, 53 percent identified an absence of newly‐appointed independent directors
       in recent years as a potential problem, and 51 percent flagged lengthy average tenure
       as problematic. Just 11 percent of the investor respondents said that tenure is not a
       concern, although even several of those respondents indicated that an absence of
       newly‐appointed directors is a concern.

Jon Lukomnik, Board Refreshment Trends at S&P 1500 Firms, Harvard Law School Forum on
Corporate Governance (Feb. 9, 2017), https://corpgov.law.harvard.edu/2017/02/09/board-
refreshment-trends-at-sp-1500-firms.

       The Cisco Insiders’ refusal to adopt director term limits and to appoint black members to the
Board betrays an improper and far-too-long-unchallenged pretext for denying African Americans a
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 32 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 31


seat on the Cisco Board. This has harmed Cisco by allowing the Cisco Insiders to perpetuate a lack
of racial diversity on the Cisco Board (and on Cisco’s senior Executive Leadership Team).

        Moreover, the Proxy Statements were false and misleading because they did not disclose the
true reasons and effect, as applied, of Cisco’s lack of term limits. These omitted facts, had they
been disclosed, would have been highly material to Cisco shareowners’ decisions regarding whether
to reelect the Board nominees and vote in favor or against the “say on pay” executive compensation
proposals. Diversity and inclusion are valued very highly by shareowners. The false Proxy
Statements harmed the Company by interfering with the mechanism for electing directors to the
Board. As a result of the false or misleading statements in the Proxy Statements, Cisco
shareowners voted to reelect the Cisco Insiders to the Board each year.

       G.      The Cisco Insiders Have Enriched Themselves at the Expense of Cisco’s
               Shareowners by Making Misleading Statements About Cisco’s
               Commitment to Diversity

       The Charter of the Nomination and Governance Committee states that its members shall,
among other things, “[i]dentify and review candidates for the Board and recommend to the full
Board candidates for election to the Board.” Nomination and Governance Committee Charter at 1.
The Charter also states that the Nomination and Governance Committee “may engage consultants
or third-party search firms to assist in identifying and evaluating potential nominees.” Id.
Similarly, with regard to the criteria for the selection of directors, the 2019 Proxy Statement states:

               As part of its consideration of director succession, the Nomination and
       Governance Committee from time to time reviews, including when considering
       potential candidates, the appropriate skills and characteristics required of board
       members, including factors that it seeks in board members such as diversity of
       business experience, viewpoints and personal background, and diversity of skills in
       technology, finance, marketing, international business, financial reporting and other
       areas that are expected to contribute to an effective Board of Directors. In evaluating
       potential candidates for the Board of Directors, the Nomination and Governance
       Committee considers these factors in the light of the specific needs of the Board of
       Directors at that time. Additionally, due to the global and complex nature of our
       business, the Board believes it is important to consider diversity of race, ethnicity,
       gender, age, education, cultural background, and professional experiences in
       evaluating board candidates in order to provide practical insights and diverse
       perspectives.

2019 Proxy Statement at 14.
        Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 33 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 32


        At all relevant times, Cisco Insiders Capellas, Garrett, and McGeary served on the
Nomination and Governance Committee of the Cisco Board. But rather than uphold Cisco’s
commitment to accelerate diversity at the top and the selection criteria for new board members,
Capellas, Garrett, and McGeary chose instead to perpetuate Cisco’s exclusion of black directors
under the pretext that the existing members constitute a “diverse” board. Consequently, many
qualified black candidates who would have allowed Cisco and its shareowners to benefit from the
perspectives of an African American on the Cisco Board have been excluded. The following chart
sets forth the compensation earned by Cisco directors in 2019:




Id. at 17.

        Directors Johnson, McGeary, Sarin, and Saunders at all relevant times served on the Cisco
Board’s Compensation and Management Development Committee. In addition to receiving
lucrative compensation themselves, they also lavished extraordinary executive compensation on
Cisco’s CEO and other Executive Team Members. The majority of Cisco’s principal executive
officers are not racially diverse. Cisco’s 2019 executive compensation is set forth below:
           Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 34 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 33


          Summary Compensation Table
                                                                                          Non-Equity
                                                                               Stock     Incentive Plan All Other
                                   Fiscal      Salary         Bonus           Awards     Compensation Compensation        Total
Name and Principal Position (1)   Year (1)       ($)           ($)             ($) (2)       ($) (3)     ($) (4)           ($)
Charles H. Robbins                  2019     $ 1,325,000        —           $ 18,576,568   $ 5,795,550  $ 132,715      $ 25,829,833
   Chairman and Chief               2018     $ 1,231,250        —           $ 14,940,771   $ 4,990,711  $ 121,732      $ 21,284,464
   Executive Officer                2017     $ 1,187,308        —           $ 12,873,491   $ 2,532,352  $ 160,613      $ 16,753,764

Kelly A. Kramer                     2019     $   850,000         —          $ 10,610,100    $ 2,106,810   $   67,500   $ 13,634,410
   Executive Vice President and     2018     $   763,750         —          $ 8,751,410     $ 1,857,206   $   91,005   $ 11,463,371
   Chief Financial Officer          2017     $   735,000         —          $ 7,084,573     $ 940,653     $   43,995   $ 8,804,221

David Goeckeler                     2019     $   825,000         —          $   9,374,159   $ 2,044,845   $   84,969   $ 12,328,973
   Executive Vice President and     2018     $   748,077         —          $   8,458,949   $ 1,823,312   $   53,816   $ 11,084,154
   General Manager, Networking
   and Security Business

Maria Martinez                      2019     $   675,000   $ 6,500,000(5)   $ 6,161,149     $ 1,574,640   $ 70,631     $ 14,981,420
   Executive Vice President and     2018     $   194,712   $ 6,500,000(5)   $ 12,003,070    $ 400,569     $ 246,554    $ 19,344,905
   Chief Customer Experience
      Officer

Gerri Elliott                       2019     $   750,000   $ 4,000,000(6)   $ 6,161,149     $ 1,968,300   $ 58,002     $ 12,937,451
   Executive Vice President and     2018     $   187,500   $ 6,000,000(6)   $ 10,001,614    $ 385,941     $ 273,369    $ 16,848,424
   Chief Sales and Marketing
       Officer


2019 Proxy Statement at 43.

                                                           DEMANDS

         The time for racial diversity at Cisco in the boardroom and on the Executive Leadership
Team has arrived. Accordingly, City of Pontiac hereby demands that the Cisco Board immediately
bring legal claims against the Cisco Insiders to remedy the dereliction of their duty to act in the best
interests of Cisco and its shareowners. Additionally, to bring real change to Cisco by removing the
institutional structures preventing it from achieving its stated diversity objectives, City of Pontiac
further demands that the Cisco Insiders publicly announce, and then immediately begin to adopt,
implement and maintain, the following initiatives, policies and procedures designed to promote
greater racial diversity, equity and inclusion, within 45 days after the date of this Litigation
Demand:

          •          Nominate three new persons to serve on the Cisco Board, which candidates shall
                     include two African American persons and one other racial minority to replace three
                     current Cisco directors.

          •          Fill 15% of all new Cisco positions in the United States with African Americans.
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 35 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 34


       •      Invest $400 million in economic and social justice programs for the African
              American community designed to address historical racial disparities.

       •      Finance 100 education scholarships valued at $100,000 each for K-12 African
              American students annually at partner schools located in the communities in which
              the Company does business and/or maintains its headquarters.

       •      Invest in the Company’s talent pipeline by creating and/or expanding connections
              with Historically Black Colleges and Universities located in the United States.

       •      Give diversity, equity and inclusion sustained C-suite support by shifting from
              preventative measures, such as anti-bias training, to proactive ones, such as
              increasing the number of black candidates considered for open positions and
              rewarding the people who contribute to the Company’s success.

       •      Develop a program to ensure fair and equitable hiring across the Company – to
              remove hiring bias, increase representation of African Americans within senior
              leadership, management and supervisory ranks, and create more accountability and
              oversight for the advancement of diversity and inclusion practices and systems
              within the Company.

       •      Eliminate pay gap disparity by paying African Americans and others equally for
              doing the same work in the same workplace within the Company.

       •      Provide managers the skills they need to support diversity, equity and inclusion
              efforts.

       •      Create a public facing dashboard reporting the Company’s progress, which shall
              include, among other things:

              •       the representation of African American men and women on the Cisco Board;

              •       the representation of African American women in the United States at the
                      vice president and above level;

              •       the representation of African Americans in the United States at the vice
                      president and above level;

              •       the percentage of Cisco’s workforce actively engaged in promoting the
                      Company’s diversity, equity and inclusion efforts;
       Case 5:20-cv-06651-VKD Document 1-1 Filed 09/23/20 Page 36 of 36




Board of Directors of Cisco Systems, Inc.
August 5, 2020
Page 35


              •       the top business leaders within the Company who have participated in
                      diversity, equity and inclusion training designed to promote inclusive
                      environments and foster ongoing dialogue; and

              •       the names of the black-owned businesses located in the United States the
                      Company has partnered with during the fiscal year.

       •      Require annual training of Cisco’s entire Board and Executive Leadership Team,
              which training shall at a minimum focus on diversity, equity and inclusion, and other
              relevant diversity-related topics.

       •      Eliminate the use of mandatory arbitration for employee disputes.

       We look forward to your prompt response to this litigation demand.

                                            Very truly yours,



                                            DARREN J. ROBBINS


cc:    Mark Chandler, Chief Legal Officer
       Evan Sloves, Secretary
